Title: From John Adams to Cotton Tufts, 22 March 1810
From: Adams, John
To: Tufts, Cotton



22 March 1810

Know all men by these Presents, That I John Adams of Quincy in the County of Norfolk & Commonwealth of Massachusetts Esquire do make, constitute and appoint Cotton Tufts of Weymouth in the said County Esquire my true and lawful Attorney, for me and in my Name to sell, assign and transfer all or any part of the Stock now standing or that may hereafter stand in my Name on the Books of the Commissioner of Loans for the United States in the State of Massachusetts and also to recieve all the Interest & dividends now due or that may hereafter be due on Stock standing in my Name in the Books aforesaid with Power also an Attorney or Attornies under me for that Purpose to make and substitute; and to do all lawful Acts requisite for effecting the Premises; hereby ratifying and confirming all that my said Attorney or his Substitute or Substitutes shall do therein by Virtue hereof.
In Witness whereof, I have hereunto set my Hand and Seal, the Twenty Second Day of March, in the Year of our Lord One thousand eight hundred and Ten.

John Adams.

Sealed and delivered  in the presence ofThomas B AdamsRichard W. DexterCOMMONWEALTH OF MASSACHUSETTS.Norfolk ss.
Be it known, That on the Twenty-second Day of March, One thousand eight hundred and ten before me, Thomas B Adams one of the Justices of the peace in and for the County of Norfolk came John Adams above-named, and acknowledged the above Letter of Attorney to be his Act and Deed.
IN Testimony whereof, I have hereunto set my Hand and affixed my Seal the Day and Year last mentioned.
Thomas B AdamsJus: Pacis